Citation Nr: 0800855	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic maxillary sinusitis with antral fistula on the left 
side (sinusitis).

2.  Entitlement to a compensable rating for residuals of a 
fracture of the left zygomatic arch.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Senior Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In September 2004, the 
RO denied entitlement to an evaluation in excess of 30 
percent for sinusitis.  In January 2006, the RO granted 
service connection for residuals of a fracture of the left 
zygomatic arch and assigned a noncompensable rating, 
effective June 3, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board unfortunately 
finds that both issues must be remanded for further 
development.

The veteran asserts that his sinusitis has recently worsened.  
In support, he has submitted private medical records.  His 
representative points out the most recent VA examination was 
conducted in August 2004 and asserts that this claim must be 
remanded for another VA examination.  Under the 
circumstances, the Board agrees that VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his sinusitis.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, this issue must be 
remanded.

As to the veteran's claim seeking a compensable evaluation 
for his residuals of a fracture of the left zygomatic arch, 
the Board observes that, to date, he has not been afforded a 
VA examination to determine the nature, extent, severity and 
manifestations of this condition.  Thus, VA must afford him a 
contemporaneous VA examination.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
sinusitis.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
state whether the disability is 
productive of near constant sinusitis 
characterized by headaches, pain and 
tenderness, purulent discharge or 
crusting.  The examiner should set 
forth a complete rationale for all 
conclusions in a legible report.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, severity and 
manifestations of the residuals of the 
veteran's fracture of his left 
zygomatic arch.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated tests should be performed.  
The examiner must report all residual 
pathology.  The examiner should set 
forth a complete rationale for all 
conclusions in a legible report.

3.  The AMC should readjudicate the 
claims.  If the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case 
should be issued and the veteran 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

